[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.29

 

AGREEMENT

 

This agreement (“Agreement”) is entered into on [Dec. 30, 2014] by and between:

 

NovaBay Pharmaceuticals, Inc., a corporation incorporated under the laws of the
State of Delaware with its principal place of business at 5980 Horton Street,
Suite 550, Emeryville, CA 94608, USA (“NBY”); and

Naqu Area Pioneer Pharma Co., Ltd., a company with limited liability
incorporated under the laws of the People’s Republic of China with principal
place of business at Building 15, 88 Wuwei road, Putao district, Shanghai, PRC
(“Pioneer”);

 

each of Pioneer or NBY hereinafter also referred to as a “Party” and jointly the
“Parties”;

 

WHEREAS:

 

A)

NBY is engaged in the business of developing and commercializing certain
therapeutic products.


 

B)

Pioneer and its related group companies are engaged in the business of importing
and distributing pharmaceutical products and medical devices.


 

C)

Pioneer is indirectly fully owned and controlled by China Pioneer Pharma
Holdings Limited, a public company listed on the Hong Kong Stock Exchange under
number 1345 (“Pioneer Holdings”).

 

D)

Pioneer Holdings holds itself and through the indirectly fully owned and
controlled subsidiary Pioneer Singapore Pty Ltd (“Pioneer Singapore”) a total of
7,113,812 shares of common stock in NBY as of the signing date.

 

E)

Between Parties there are currently two International Distribution Agreements in
force:

 

 

a)

an International Distribution Agreement effective as of 9 January 2012
originally entered into between NBY and Pioneer Pharma Co., Ltd and assigned to
Pioneer per 2 January 2013 (“China Agreement”); and

 

 

b)

an International Distribution Agreement effective as of 13 September 2012 as
amended as of 5 January 2013 (“ASEAN Agreement”).


 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
1

--------------------------------------------------------------------------------

 

 

F)

Parties have renegotiated the terms of their cooperation and wish to make
amendments to both the China Agreement and the ASEAN Agreement. Furthermore
Pioneer wishes to invest USD [*] in NBY before 1 April 2015, under certain terms
and conditions.

 

NOW THEREFORE PARTIES AGREE:

 

1)

The China Agreement is amended as follows (this is the second amendment to the
China Agreement):

 

 

a)

Clause 4.5 is added and shall read: “before [1 April 2015] NBY shall provide
Pioneer with 33,000 samples of 40 mL bottles free of cost. Shipment terms will
be Ex Works (Incoterms 2012).”


 

 

b)

Exhibit A is removed and replaced with the following:

  

 

“Each unit of the Product consists of one vial of formulated NVC-101 and one
spray pump with label (each, a “Unit”).  

     



Product:

NeutroPhase, [*]





 



Composition:

[*]





 

  Bottle Size: 40 mL, 80 mL, 125 mL, 250 mL, or 500 mL





 



Container:

amber glass bottle





 



Closure:

White polypropylene cap with PTFE liner





 

 

Storage Condition:

No special handling precautions are required. Store in original container. Keep
container tightly closed. DO NOT FREEZE.

 

 

 

 

Product:

NeutroPhase, [*]

        Composition: [*]      

 

Bottle Size: 

40 mL, 80 mL, 125 mL, 250 mL, or 500 mL

        Container:   amber glass bottle         Closure: White polypropylene cap
with PTFE liner

 

 

 

 

Storage Condition:

No special handling precautions are required. Store in original container. Keep
container tightly closed. DO NOT FREEZE.

 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
2

--------------------------------------------------------------------------------

 

 

 

c)

Exhibit C is removed and replaced with the following:

 

 

NeutroPhase, 40 mL

 

 

 

 

 

 

 

●     First Contract Year:



[*] Units



 







●     Second Contract Year:



[*] Units



 







●     Third Contract Year:



[*] Units



 







●     Fourth Contract Year:



[*] Units



 







●     Fifth Contract Year:



[*] Units

 

 

 

 

 

 

 

 

 

NeutroPhase, 80 mL

 

 

          ●     First Contract Year:   [*] Units           ●     Second Contract
Year:    [*] Units           ●     Third Contract Year:     [*] Units        

 

●     Fourth Contract Year: 

 

[*] Units

          ●     Fifth Contract Year:   [*] Units                   NeutroPhase,
125 mL               ●     First Contract Year:   [*] Units          
●     Second Contract Year:   [*] Units           ●     Third Contract Year:  
[*] Units           ●     Fourth Contract Year:   [*] Units          
●     Fifth Contract Year:   [*] Units                   NeutroPhase, 250 mL    
          ●     First Contract Year:    [*] Units           ●     Second
Contract Year:    [*] Units           ●     Third Contract Year:     [*] Units  
        ●     Fourth Contract Year:   [*] Units           ●     Fifth Contract
Year:    [*] Units

 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
3

--------------------------------------------------------------------------------

 

 

  NeutroPhase, 500 mL               ●     First Contract Year:    [*] Units    
      ●     Second Contract Year:     [*] Units           ●     Third Contract
Year:   [*] Units           ●     Fourth Contract Year:   [*] Units          
●     Fifth Contract Year:     [*] Units

 

Three months prior to the end of 2015 and every other Contract Year thereafter,
the parties will negotiate and establish the Annual Minimums for the upcoming
Contract Year for the 40 mL, 80 mL, 125 mL, 250 mL, and 500 mL bottle sizes,
provided that such Annual Minimums will not be less than the dollar value of the
Annual Minimum of the then-current Contract Year. 

 

 

d)

Exhibit D is amended. Under Prices the current text is replaced with:

 

Each 40 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 80 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 125 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 250 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 500 mL vial of formulated NVC-101 (with spray pump): US$[*]  

 

 

e)

Exhibit D is amended. “Deduction Schedule” is replaced by “Deduction Schedule
Initial Term” and the following paragraphs with:

“During the Initial Term Pioneer will have the right to take deductions from the
transfer price of the Product as per the schedule below until the total
cumulative deductions equal US$[*] plus any Additional Development Cost incurred
by Pioneer.

  

Each 40 mL vial of formulated NVC-101: US$[*] 

Each 80 mL vial of formulated NVC-101: US$[*] 

Each 125 mL vial of formulated NVC-101: US$[*] 

Each 250 mL vial of formulated NVC-101: US$[*] 

Each 500 mL vial of formulated NVC-101: US$[*]”


 

2)

The ASEAN Agreement is amended as follows (this is the third amendment to the
ASEAN Agreement):


 

 

a)

Clause 3.3 , the minimum order shall amend that “during the Initial Term,
Pioneer shall order, at minimum, [*] Units (based on 40 ml NeutroPhase) of the
Products under each order.

 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
4

--------------------------------------------------------------------------------

 

 

 

b)

Clause 4.2 is amended: the wording after the first “Exhibit D” up until and
including “Holding Company of Pioneer.” shall be deleted and replaced by “,
subject to a total cumulative credit not to exceed US$[*] in accordance with
Exhibit D.

 

 

c)

Exhibit A is removed and replaced with the following:

  





 

“Each unit of the Product consists of one vial of formulated NVC-101 and one
spray pump with label (each, a “Unit”).  

     



Product:

NeutroPhase, [*]





 



Composition:

[*]





 

  Bottle Size: 40 mL, 80 mL, 125 mL, 250 mL, or 500 mL





 



Container:

amber glass bottle





 



Closure:

White polypropylene cap with PTFE liner





 

 

Storage Condition:

No special handling precautions are required. Store in original container. Keep
container tightly closed. DO NOT FREEZE.

 

 

 

 

Product:

NeutroPhase, [*]

        Composition: [*]      

 

Bottle Size: 

40 mL, 80 mL, 125 mL, 250 mL, or 500 mL

        Container:   amber glass bottle         Closure: White polypropylene cap
with PTFE liner

 

 

 

 

Storage Condition:

No special handling precautions are required. Store in original container. Keep
container tightly closed. DO NOT FREEZE.



 

 



 

d)

Exhibit C is removed and replaced with the following:

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
5

--------------------------------------------------------------------------------

 

 



  NeutroPhase, 40 mL               ●     Year 2015:   [*] Units*          
●     Year 2016:   [*] Units*



 



  ●     Year 2017:   [*] Units*           ●     Year 2018:    [*] Units *      
    ●     Year 2019:   [*] Units *                   NeutroPhase, 80 mL        
      ●     Year 2015:    [*] Units           ●     Year 2016:   [*] Units      
    ●     Year 2017:   [*] Units           ●     Year 2018:   [*] Units        
  ●     Year 2019:   [*] Units                   NeutroPhase, 125 mL            
  ●     Year 2015:   [*] Units           ●     Year 2016:   [*] Units          
●     Year 2017:    [*] Units           ●     Year 2018:    [*] Units          
●     Year 2019:    [*] Units                   NeutroPhase, 250 mL            
  ●     Year 2015:   [*] Units           ●     Year 2016:   [*] Units          
●     Year 2017:    [*] Units           ●     Year 2018:   [*] Units          
●     Year 2019:    [*] Units                   NeutroPhase, 500 mL            
  ●     Year 2015:    [*] Units           ●     Year 2016:   [*] Units          
●     Year 2017:    [*] Units           ●     Year 2018:    [*] Units          
●     Year 2019:   [*] Units



 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
6

--------------------------------------------------------------------------------

 

 

*The annual minimums for the 40 mL Unit are to be negotiated by the parties and
established prior to March 31, 2015.  

 

Three months prior to the end of the 2015 and every other Contract Year
thereafter, the parties will negotiate and establish the Annual Minimums for the
upcoming Contract Year for the 40 mL, 80 mL, 125 mL, 250 mL, and 500 mL bottle
sizes, provided that such Annual Minimums will not be less than the dollar value
of the Annual Minimum of the then-current Contract Year. 

 

 

e)

Exhibit D is amended. It shall read:

“Transfer Prices

  

Each 40 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 80 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 125 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 250 mL vial of formulated NVC-101 (with spray pump): US$[*] 

Each 500 mL vial of formulated NVC-101 (with spray pump): US$[*] 


Each unit will consist of a labelled vial, with spray pump and a paper packaging
insert. 

 

Deduction Schedule Initial Term 

 

“During the Initial Term Pioneer will have the right to take deductions from the
transfer price of the Product as per the schedule below until the total
cumulative deductions equal US$[*] plus any registration costs incurred by
Pioneer not exceeding US$[*] Any unused credit in the initial term may be
carried over to the second term of the SE Asian agreement if the agreement is
renewed. Any unused credit at the end of the second Term shall expire. 

 

Each 40 mL vial of formulated NVC-101: US$[*] 

Each 80 mL vial of formulated NVC-101: US$[*] 

Each 125 mL vial of formulated NVC-101: US$[*] 

Each 250 mL vial of formulated NVC-101: US$[*] 

Each 500 mL vial of formulated NVC-101: US$[*] 

 

3)

Regarding the Deduction Schedule in the Amended Exhibit D of the ASEAN Agreement
it is agreed by Parties that any shares that have been issued to Pioneer (or
another entity in the group of Pioneer Holdings) under the original Exhibit D
will count towards the maximum total cumulative deductions stipulated in the
amended Exhibit D and each share is valued at its original transfer value
according to the original Exhibit D.

 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
7

--------------------------------------------------------------------------------

 

  

4)

Parties shall negotiate in good faith further amendment of Exhibits C of both
the China Agreement and the ASEAN Agreement and establish annual minima for
units of 80 mL; 125 mL; 250 mL; and 500 mL prior to September 30, 2015.


 

5)

Under the condition precedent that NBY is going concern, and under the terms and
conditions as stipulated in the template Common Stock Purchase Agreement
included in Annex I (as amended necessary to fit the circumstances), before 1
April 2015 Pioneer will subscribe (or make an affiliated company subscribe) to
newly to be issued common stock in NBY against a total subscription price (par
value plus premium) of US$[*]. The purchase price per share of shares purchased
at the closing shall be equal to [*].

  

6)

This Amendment shall be governed by and construed in accordance with the laws of
Hong Kong SAR of the People’s Republic of China without regard to the conflict
of laws provisions and excluding the 1980 U.N. Convention on the Contracts for
the International Sale of Goods.

  

7)

In the event of any dispute, controversy or claim between the Parties hereto
arising out of this Agreement, the Parties agree to attempt to resolve such
dispute in good faith through direct negotiations for a period of thirty (30)
days. Any dispute, controversy or claim between Parties hereto arising out of or
relating to this Agreement which cannot be resolved through direct negotiations
shall be settled by binding arbitration in accordance with and subject to the
then applicable rules (“Rules”) of the International Chamber of Commerce (“ICC”)
and such arbitration shall be administered by ICC with a single arbitrator
selected from a list of arbitrators proposed by ICC in accordance with the
Rules. The arbitrator shall allow such discovery as is appropriate and
consistent with the purpose of arbitration in accomplishing fair, speedy and
cost-effective resolution of the disputes. The costs of arbitration including
the arbitrator’s fees shall be shared equally by the Parties. Each Party shall
bear its own costs, including attorney’s and witness’ fees incurred in
connection with the arbitration. Judgement upon the award rendered in any such
arbitration may be entered in any court of competent jurisdiction, or
application may be made to such court for a judicial acceptance of the award and
on enforcement, as the law of such jurisdiction may require or allow. Unless
otherwise mutually agreed to by the Parties, in the event NBY initiates such
arbitration, such arbitration shall take in Hong Kong, China, and in the event
Pioneer initiates such arbitration, such arbitration shall take place in San
Francisco, California, USA. Any arbitration under this Agreement shall be
conducted in English, regardless of the location of such arbitration.

 

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
8

--------------------------------------------------------------------------------

 

  

The terms and conditions of this Agreement are agreed to and accepted by:

 

Naqu Area Pionee Pharma Co., Ltd.

 

NovaBay Pharmaceuticals, Inc.

 

 

 

 

 

Name:     Li Xinzhou 

 

Name:     Ron Najafi 

 

 

 

 

 

Title:     Chairman

 

Title:     Chairman & CEO

 

 

 

 

 

Signature:    /s/ Li Xinzhou 

 

Signature: /s/ RonNajafi  

 

       

Date:

 

Date:     Jan 20, 2015 

 

          

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
9

--------------------------------------------------------------------------------

 

 

ANNEX I TEMPLATE COMMON STOCK PURCHASE AGREEMENT

 

 

 

[*]

 

 

 

 

 10

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 